Case 1:19-cv-03927-TWP-TAB Document 93 Filed 05/19/21 Page 1 of 4 PageID #: 896




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 ANTWANE WASHINGTON,                                  )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )       No. 1:19-cv-03927-TWP-TAB
                                                      )
 STORMS, et al.                                       )
                                                      )
                               Defendants.            )

                  ENTRY GRANTING MOTION TO APPOINT COUNSEL

        This action consists of Eighth Amendment force claims against three correctional officers

 and Eighth Amendment medical claims against a prison medical professional and her employer.

        The correctional defendants have not moved for summary judgment, and the deadline has

 passed. The claims against them will be resolved by settlement or trial.

        The medical defendants have moved for summary judgment. Dkt. 80. The plaintiff,

 Antwane Washington, responded on May 13, 2021. Dkts. 91, 92. Once the medical defendants

 reply, the summary judgment motion will be fully briefed and ripe for ruling.

        Mr. Washington remains incarcerated, has litigated the case pro se to this point, and now

 asks the Court to appoint counsel. Dkt. 89. Litigants in federal civil cases do not have a

 constitutional or statutory right to court-appointed counsel. Walker v. Price, 900 F.3d 933, 938

 (7th Cir. 2018). Instead, 28 U.S.C. § 1915(e)(1) gives courts the authority to "request" counsel.

 Mallard v. United States District Court, 490 U.S. 296, 300 (1989). As a practical matter, there are

 not enough lawyers willing and qualified to accept a pro bono assignment in every pro se case. See

 Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014) ("Whether to recruit an attorney is a difficult
Case 1:19-cv-03927-TWP-TAB Document 93 Filed 05/19/21 Page 2 of 4 PageID #: 897




 decision: Almost everyone would benefit from having a lawyer, but there are too many indigent

 litigants and too few lawyers willing and able to volunteer for these cases.").

        "'When confronted with a request under § 1915(e)(1) for pro bono counsel, the district

 court is to make the following inquiries: (1) has the indigent plaintiff made a reasonable attempt

 to obtain counsel or been effectively precluded from doing so; and if so, (2) given the difficulty of

 the   case,    does     the    plaintiff   appear     competent        to   litigate   it   himself?'"

 Eagan v. Dempsey, 987 F.3d 667, 682 (7th Cir. 2021) (quoting Pruitt v. Mote, 503 F.3d 647, 654

 (7th Cir. 2007)). These two questions "must guide" the Court's determination whether to attempt

 to recruit counsel. Id. These questions require an individualized assessment of the plaintiff, the

 claims, and the stage of litigation. See Pruitt, 503 F.3d at 655–56.

        The first question, whether litigants have made a reasonable attempt to secure private

 counsel on their own, "is a mandatory, threshold inquiry that must be determined before moving

 to the second inquiry." Eagan, 987 F.3d at 682; see also Thomas v. Anderson, 912 F.3d 971, 978

 (7th Cir. 2019) (because plaintiff did not show that he tried to obtain counsel on his own or that he

 was precluded from doing so, the judge's denial of these requests was not an abuse of discretion).

 Mr. Washington states in his motion that he has written more than fifteen attorneys about

 representing him, but none has responded. He has made a reasonable effort to recruit counsel on

 his own.

        "The second inquiry requires consideration of both the factual and legal complexity of the

 plaintiff's claims and the competence of the plaintiff to litigate those claims himself."

 Eagan, 987 F.3d at 682 (citing Pruitt, 503 F.3d at 655). "Specifically, courts should consider

 'whether the difficulty of the case—factually and legally—exceeds the particular plaintiff's

 capacity as a layperson to coherently present it to the judge or jury himself.'" Id. (quoting Pruitt,
Case 1:19-cv-03927-TWP-TAB Document 93 Filed 05/19/21 Page 3 of 4 PageID #: 898




 503 F.3d at 655). "This assessment of the plaintiff's apparent competence extends beyond the trial

 stage of proceedings; it must include 'the tasks that normally attend litigation: evidence gathering,

 preparing and responding to motions and other court filings, and trial.'" Id. (quoting Pruitt, 503

 F.3d at 655).

        The procedural posture of this case simplifies the second inquiry. Mr. Washington has

 completed discovery and responded to the medical defendants' summary judgment motion. No

 further action will be required from him until the summary judgment motion is resolved. At that

 point, all remaining claims will be resolved by settlement or trial.

        Mr. Washington's motion to appoint counsel, dkt. [89], is granted insofar as the Court will

 attempt to recruit counsel for Mr. Washington once the medical defendants' summary judgment

 motion is resolved. The clerk is directed to include a form motion for assistance with recruiting

 counsel with Mr. Washington's copy of this Entry. The Court will not begin its efforts to recruit

 counsel for Mr. Washington until he has completed and filed the form motion.

        IT IS SO ORDERED.

        Date:    5/19/2021




 Distribution:

 ANTWANE WASHINGTON
 179879
 WESTVILLE - CF
 WESTVILLE CORRECTIONAL FACILITY
 Inmate Mail/Parcels
 5501 South 1100 West
 WESTVILLE, IN 46391

 Adam Garth Forrest
 BBFCS ATTORNEYS
 aforrest@bbfcslaw.com
Case 1:19-cv-03927-TWP-TAB Document 93 Filed 05/19/21 Page 4 of 4 PageID #: 899




 Heather Terese Gilbert
 CASSIDAY SCHADE LLP
 hgilbert@cassiday.com

 Marley Genele Hancock
 CASSIDAY SCHADE LLP
 mhancock@cassiday.com

 Emily Kathleen VanTyle
 CASSIDAY SCHADE LLP
 evantyle@cassiday.com
